Title: To George Washington from Oliver Wolcott, Jr., 10 March 1796
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department March 10th 1796.
          
          The Secretary of the Treasury has the honour most respectfully to represent to The President of the United States, that several applications have been made by persons charged with the general superintendance and immediate care of the Lighthouses & other establishments for the security of navigation representing the inadequacy of their compensations. After a full examination of the subject in concert with the Commissioner of the Revenue, the Secretary is of opinion that there are good & sufficient grounds for a moderate augmentation of some of the said compensations consistently with the provisions which have been made by the Legislature for the current year, & with the general powers vested in The President by an act of Congress passed on the 7th of August 1789.
          That the proceedings of the President may appear at one view, the form of an act embracing all the compensations of the

superintendants & Keepers of Lighthouses is herewith submitted to his consideration.
          The augmentations of compensations proposed are as follow.
          1st. That the superintendants of Lighthouses shall be allowed a Commission of five percentum instead of one ⅌ Centum upon the sums disbursed for the Lighthouses under their superintendence respectively.
          The saving made by the reduction of the salary lately allowed to the superintendent in south Carolina, will as is supposed provide fully for this increase.
          2d. It is proposed to allow a commission of two and one half pr centum for the purchase of articles for the Lighthouses generally; this being the rate of Commission allowed commonly in similar private agencies.
          3d. The proposed augmentation of the salaries of the keepers of the Lighthouses will appear from the annexed statement, and is deemed moderate considering the great increase of the prices of provisions & other necessaries of life. All which is humbly submitted
          
            Olivr Wolcott JrSecy of the Treasury.
          
        